Citation Nr: 0127795	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  01-06 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
compensation benefits to the veteran in the amount of $1844, 
based on an administrative error.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

A Department of Defense Form 214 (DD 214) states that the 
veteran served on active duty from April 1974 to April 1977, 
with two years, one month and five days of prior service.  
The veteran asserts that he had subsequent service from 
August 1977 to July 1992.  The claims file does not contain 
DD 214s verifying such additional service.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2001 decision of the 
Committee on Waivers and Compromises (COWC) of the Department 
of Veterans Affairs (VA) Regional Office in Los Angeles (RO), 
which denied a waiver of an overpayment in the amount of 
$2408.

In framing the issue before the Board strictly as entitlement 
to a waiver of recovery of an overpayment, based on VA 
administrative error, the Board recognizes that COWC's 
decision addressed whether the veteran's debt was the result 
of fraud, bad faith or misrepresentation; balanced the fault 
of the veteran and VA; and considered whether collection of 
the debt would result in undue hardship to the veteran.  
January 2001 correspondence to the veteran informed him of 
the laws governing these standards.  

Regardless, the Board finds that the veteran has restricted 
his argument to an assertion that the overpayment was the 
sole result of VA administrative error, and therefore was not 
properly created.  Correspondence submitted on the veteran's 
behalf in January 2001 requests that a "waiver be granted 
under the provisions of administrative error."  The June 2001 
Notice of Disagreement specifies that the veteran sought a 
waiver strictly based on VA administrative error.  An 
attachment to a VA Form 646, submitted in October 2001, and a 
December 2001 brief characterize the issue solely as whether 
the overpayment of compensation benefits was due to 
administrative error. 

Further, in referring to an overpayment in the amount of 
$1844, the Board recognizes that COWC's original decision 
specified that the overpayment was in the amount of $2408.  
The sum of $2408 was arrived at by combining the veteran's VA 
compensation benefits from March 1, 1999, to May 1, 2000.  
However, a record from the Defense Finance and Accounting 
Service (DFAS) demonstrates that beginning in February 2000 
the DFAS waived a portion of the veteran's retirement pay 
($188.00) each month.  As a result of these waivers between 
February and May 2000, the overpayment is correctly 
calculated in the amount of $1844.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran began receiving military retirement pay in 
1992.  

3.  When completing his VA Form 21-526, Veteran's Application 
for Compensation or Pension, in February 1999, the veteran 
failed to answer questions concerning the monthly amount of 
his retirement pay from the Armed Forces, or the monthly 
income he received as military retirement.  

4.  By filing the VA Form 21-526, the veteran waived military 
retirement pay in the amount of any VA compensation to which 
he might be entitled, and certified that his statements 
thereon were true and complete to the best of his knowledge 
and belief.  

5.  A December 1999 rating decision granted the veteran 
service connection, with the award effective March 1, 1999.  


CONCLUSION OF LAW

The overpayment of compensation benefits to the veteran in 
the amount of $1844 was not solely due to an administrative 
error by VA, and recovery of the overpayment is not waived.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5112, 5304, 5305 
(West 1991 & Supp. 2001); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.500, 3.700, 3.750 (2001); 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

The veteran maintains, in substance, that the overpayment of 
compensation benefits was not properly created since it was 
solely due to VA administrative error.  He points out that he 
twice informed VA that he was receiving military retirement 
benefits: once at the time of his original claim for service 
connection, and later by telephone.  He points out that since 
the effective date of termination of benefits based on VA 
administrative error is the date of the last payment, not the 
effective date of the award, no overpayment was actually 
created.  

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The amendments were effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(a) 
that is effective August 29, 2001.  Except for the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary for his 
claim, as well as the evidence of record, by a June 2001 
statement of the case.  Pursuant to the RO's request, the 
veteran has submitted relevant financial records.

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In this case, the Board specifically finds 
that VA has met or exceeded the obligations of both the new 
and old criteria regarding the duty to assist.  The RO has 
effectively notified the veteran of the evidence required to 
substantiate this claim.  There is no indication of existing 
evidence that could substantiate the claim that the RO has 
not obtained.  He and his representative further plainly show 
through their statements and submissions of evidence that 
they understand the nature of the evidence needed to 
substantiate this claim.  As the RO has completely developed 
the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence is moot.  Accordingly, the Board finds that a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

A notation in the veteran's claims file states that the DFAS 
informed a VA employee that the veteran began receiving 
military retirement pay in 1992.  The veteran claimed service 
connection for various conditions in April 1999.  On his VA 
Form 21-526, Veteran's Application for Compensation or 
Pension, he failed to inform VA of the monthly amount of his 
retirement pay from the Armed Forces.  He also failed to 
inform VA of the monthly income he received as military 
retirement.  The VA Form 21-526 informed the veteran that by 
filing it, he waived military retired pay in the amount of 
any VA compensation to which he might be entitled.  The VA 
Form 21-526 also informed the veteran that by signing it, he 
certified that his statements thereon were true and complete 
to the best of his knowledge and belief.  After receiving the 
veteran's appellant for benefits, the RO did not ask him to 
submit the amount of his monthly military retirement pay.  

A December 1999 rating decision granted the veteran service 
connection for bronchitis, hiatal hernia with gastric reflux, 
tinnitus, and right ear hearing loss.  The combined 
evaluation was 20 percent, effective February 4, 1999.  The 
award was effective March 1, 1999.  The veteran was informed 
of his award by correspondence dated January 12, 2000.  

A January 18, 2000, notation in the veteran's claims file 
provides that he informed the RO by telephone that he was 
receiving military retirement pay from the Navy.  As a 
result, correspondence dated January 21, 2000, proposed 
stopping his VA compensation payments, effective March 1, 
1999, in order to offset for military retirement pay.  The 
correspondence informed the veteran that this action would 
create an overpayment.  It requested that he return the 
retroactive check he would receive in order to avoid creating 
a debt.  He was told that he had 60 days in which to submit 
evidence against the proposed change.

A record from DFAS demonstrates that beginning in February 
2000 the DFAS waived $188 a month in retirement pay to the 
veteran, due to his VA benefits.

VA correspondence to the veteran dated in April 2000 informed 
him that his award had been amended effective March 1, 1999.  
He would again receive VA compensation beginning May 1, 2000.  
A January 2001 decision by COWC denied a waiver of recovery 
of the overpayment in the amount of $2408.  

Legal Analysis

A veteran is prohibited from receiving military retirement 
pay concurrently with benefits payable under laws 
administered by VA.  38 U.S.C.A. §§ 5304(a), 5305; 38 C.F.R. 
§§ 3.700, 3.750 (a-c).  

Under applicable statutory and regulatory criteria, the 
effective date of a reduction or discontinuance of VA 
pension, compensation, or dependency and indemnity 
compensation benefits for a payee by reason of an act of 
commission of omission by a payee, or with the payee's 
knowledge, is the effective date of the award or day 
preceding the act, whichever is later, but not prior to the 
date entitlement ceased.  The effective date of a reduction 
or discontinuance of VA pension, compensation, or dependency 
and indemnity compensation benefits for a payee or dependent 
by reason of an erroneous award based solely on 
administrative error or error in judgment shall be the date 
of the last payment.  38 U.S.C.A. § 5112 (b)(9), (10); 38 
C.F.R. § 3.500 (b)(1), (2).

The Board notes that, generally, the term VA administrative 
error applies to an erroneous compensation award based solely 
on administrative error or error in judgment.  Sole 
administrative error is an error in which the veteran neither 
had knowledge of nor should have been aware of an erroneous 
award.  Further, neither the veteran's actions nor his or her 
failure to act must have contributed to payment pursuant to 
the erroneous award.  Id.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence shows that the 
veteran's overpayment did not occur without his knowledge, 
that the veteran's actions contributed to the overpayment, 
and that the indebtedness at issue was not created solely as 
a result of administrative error.  Therefore, recovery of the 
overpayment may not be waived.  The Board recognizes the 
veteran's cogent argument that the RO erred by not asking him 
to specify the amount of his military retirement pay.  
Regardless of any error by the RO, however, the fact remains 
that the overpayment was not due solely to such error.  The 
veteran was also responsible for the overpayment.  In this 
case, by completing the VA Form 21-526, the veteran knew or 
should have known that he was not entitled to VA compensation 
benefits as well as military retirement pay.  Moreover, he 
failed to respond to the specific request that he provide the 
amount of his military retirement pay on his original 
application.  This failure materially contributed to creating 
the overpayment.  While the veteran commendably then reported 
that he was in receipt of retirement pay within a week of the 
date of the notice of the compensation award, the RO also 
promptly acted to correct the award and timely advised him 
not to cash the check that resulted in the overpayment.   

Since the overpayment of VA compensation benefits is not the 
result of VA administrative error, the correct date for the 
termination of these benefits is the effective date of the 
award, March 1, 1999.  The RO correctly began reducing the 
veteran's VA compensation benefits from this date.  As a 
result, the overpayment was properly created and the veteran 
is not entitled to a waiver.  38 U.S.C.A. § 5112 (b)(9), 
(10); 38 C.F.R. § 3.500 (b)(1), (2).


ORDER

The overpayment of compensation benefits to the veteran in 
the amount of $1844 was not solely due to an administrative 
error by VA, and waiver of recovery of the overpayment is 
denied.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals



 

